SIMPSON, X
The appellant was indicted and convicted of the offense of appearing in a public place, etc., while intoxicated, under section 4656 of the Code of 1896.
The only point insisted upon by the appellant is that section 4903, which dispenses with any more particular designation of the place than “in a public place,” is violative of our Bill of Rights, securing to a defendant the right to be informed of the nature and cause of the accusation against him. This proposition has been thoroughly considered by this court, and the constitutionality of such provision upheld.—Jones v. State, 136 Ala. 123, 34 South. 236; Noles v. State, 24 Ala. 672; Elam v. State, 25 Ala. 53.
*89There being no error in the record, the judgment of the court is affirmed.
Affimed.
Dowdell, Anderson, and McClellan, JJ., concur.